FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50555

               Plaintiff - Appellee,             D.C. No. 3:08-cr-01345-JLS

  v.
                                                 MEMORANDUM *
RAMON GUADALUPE SOBERANES-
FIERRO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Ramon Guadalupe Soberanes-Fierro appeals from the 120-month sentence

imposed following his guilty-plea conviction for importation of cocaine, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Soberanes-Fierro contends that the district court erred at sentencing by

failing to grant him safety valve relief. First, and contrary to Soberanes-Fierro’s

arguments, the record reflects that the district court applied the correct burden of

proof in determining whether Soberanes-Fierro provided the government with

complete and truthful information concerning the offense. See United States v.

Ajugwo, 82 F.3d 925, 929 (9th Cir. 1996) (defendant has burden of proving, by a

preponderance of the evidence, that he is entitled to safety valve relief); United

States v. Shrestha, 86 F.3d 935, 940 (9th Cir. 1996) (burden shifts to government

only after defendant has made requisite showing). Additionally, the record

reflects that the district court did not clearly err by determining that Soberanes-

Fierro failed to meet his burden. See Ajugwo, 82 F.3d at 929-30.

      AFFIRMED.




                                           2                                     08-50555